    Case: 1:18-cr-00708-CAB Doc #: 110 Filed: 02/14/20 1 of 5. PageID #: 1225




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )     CASE NO. 1:18CR708
                                              )
                      Plaintiff,              )     JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
KENNETH TYSON,                                )     OPINION AND ORDER
                                              )
                      Defendant.              )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Kenneth Tyson’s Motion Continue Trial Dates and Pretrial

Deadlines. (Doc. 108). On February 11, 2020, the Court entered an Order on the Docket

GRANTING Defendant’s Motion. This Opinion sets forth the Court’s rationale in doing so.

                                     I.       BACKGROUND

       On November 21, 2018, the Grand Jury indicted Defendant with one count of Conspiracy

to Commit Bribery and Honest Services Fraud, in violation of 18 U.S.C. § 371; three counts of

Honest Services Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1346 and 2; and one count of

Bribery in Federally Funded Programs, in violation of 18 U.S.C. § 666(a)(1)(B). (Doc. 1).

Defendant pleaded not guilty to all counts.

       On September 26, 2019, the Court granted a third request to continue and reset the Trial

for February 18, 2020. (Doc. 54). The Court also set a deadline for pretrial motions of January

28, 2020. Defendant complied with this Order and filed a Motion to Dismiss the Indictment on

January 28, 2020. (Doc. 100). The Defendant alleged that the Indictment was flawed in
        Case: 1:18-cr-00708-CAB Doc #: 110 Filed: 02/14/20 2 of 5. PageID #: 1226



numerous respects. On February 4, 2020, the Government responded to the Motion to Dismiss.

(Doc. 104). The Government argued that the Indictment was sufficient and asked the Court to

deny Defendant’s Motion to Dismiss.

           The next day, on February 5, 2020, and thirteen days before the scheduled trial, the

Government issued a Superseding Indictment against Defendant. (Doc. 106). The Superseding

Indictment alleged the same five counts against Defendant but did contain slight differences as to

certain facts.

           In light of the Superseding Indictment, the Court held an attorneys-only conference on

February 6, 2020. There, the Court heard from both the Government and Defendant about the

impact of the Superseding Indictment. The Court thereafter requested briefing on the issue.

           On February 7, 2020, Defendant filed the instant Motion to Continue. (Doc. 108). 1 The

Government responded on February 10, 2020. (Doc. 109). On February 11, 2020, the date of

the previously scheduled Final Pretrial, the Court afforded Defendant the opportunity to address

the Government’s Opposition orally on the Record. (Non-Doc Minute Entry, 2/11/2020).

                                            II.      LAW & ANALYSIS

A.         Standard of Review

           Defendant’s Motion to Continue is governed by the Speedy Trial Act. See 18 U.S.C. §

3161. A superseding indictment by itself does not compel a court to allow an additional thirty

days before proceeding to trial. United States v. Rojas-Contreras, 474 U.S. 231, 236 (1985).

Rather, courts have “broad discretion…to grant continuance[s] when necessary to allow further

preparation.” Id. Specifically, a court may grant a continuance if “the ends of justice served by

taking such action outweigh the best interests of the public and the defendant in a speedy trial.”



1
    Defendant’s Motion contained Defendant’s written consent to a continuance of the trial.

                                                         -2-
     Case: 1:18-cr-00708-CAB Doc #: 110 Filed: 02/14/20 3 of 5. PageID #: 1227



18 U.S.C. § 3161(h)(7)(A). Section 3161(h)(7)(B) sets forth a non-exhaustive list of factors for a

court to consider in granting a continuance. See id., § 3161(h)(7)(B)(i)-(iv).

        Defendant requests a continuance in the “ends of justice.” This provision allows a

continuance if the superseding indictment operates to the prejudice of a defendant. Rojas-

Contreras, 474 U.S. at 236. “To avoid prejudicing a defendant, a continuance should be granted

where there is a meaningful possibility that a superseding indictment will require an alteration or

adjustment in the planned defense.” Id. at 240-41 (Blackmun, J., concurring). This also includes

allowing counsel the time to fully “analyze the impact of the superseding indictment, and explore

any options it presents or precludes.” Id. at 241.

B.      Defendant’s Motion to Continue

        The Court finds that the ends of justice require a continuance in this matter. Defendant

has raised colorable arguments as to why trial should be continued considering the Superseding

Indictment being filed less than two weeks before trial. Among a variety of positions, Defendant

claims he needs additional time to analyze the impact of the Superseding Indictment on the

relevant statute of limitations.

        The Government contends that, from its research, the statute of limitations is not a

concern. But the Government also conceded at the attorney conference that Defendant may need

an opportunity to conduct his own research on this issue. The Court agrees. This case has

previously been declared complex. (See Doc. 13); see also 18 U.S.C. § 3161(h)(7)(B)(ii).

Moreover, Defense counsel should be afforded “reasonable time…for [the] effective

preparation” of the contested statute of limitations issue. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        The Government also argues that a continuance would not be in the best interests of the

public. This is due to the number of continuances previously granted; the concerns of fading



                                                -3-
     Case: 1:18-cr-00708-CAB Doc #: 110 Filed: 02/14/20 4 of 5. PageID #: 1228



memory of the witnesses; and the significant resources already expended in preparing for trial.

While the Court acknowledges this concern, a continuance still outweighs these public interests.

This case has been complicated from the beginning. On top of that, lead defense counsel was

effectively quarantined from the case while the Court ruled on the potential conflict in

representation. Additionally, the Government made a choice to issue the Superseding Indictment

at this late stage of the case. While the Government anticipated this would narrow the issues,

Defendant argued otherwise. As mentioned before, Defendant has made colorable arguments as

to why. Finally, the trial preparation argument cuts both ways—Defendant has also expended

significant resources in his defense, but still believes a continuance is necessary to properly

defend the Superseding Indictment.

       It should be stated that whether Defendant’s arguments ultimately have merit is beyond

the point at this stage. The Superseding Indictment presents colorable concerns, which include

new statute of limitations issues. Defendant and his counsel should be afforded time to fully

analyze the Superseding Indictment and its impact on the defense.

C.     The Superseding Indictment’s Impact on the Pending Motions

       Given the continuance, the Court dismisses as moot the current pending motions. “A

superseding indictment supplants the earlier indictment and becomes the only indictment in

force.” United States v. Goff, 187 Fed App’x 486, 491 (6th Cir. June 27, 2006). While

Defendant believes that the pending motions are still applicable, he also admits that each motion

will have to be supplemented given the Superseding Indictment.

       The Court believes the cleanest option at this stage is to moot the pending motions and

set forth a briefing schedule to file the supplemental motions. While the Court anticipates the




                                                -4-
     Case: 1:18-cr-00708-CAB Doc #: 110 Filed: 02/14/20 5 of 5. PageID #: 1229



parties will largely refile their motions, the Court also expects that the parties will address only

the relevant issues that remain.

       Accordingly, the Court will enter a case management schedule by separate order.

                                        III.   CONCLUSION

       While both parties presented strong arguments concerning the continuance, the Court

holds that Defendant should be given the benefit of the doubt. For the forgoing reasons, the

Court finds that the ends of justice served by the granting of the continuance outweigh the best

interest of the public and defendant in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A) and

therefore GRANTS Defendant’s Motion to Continue. In light of the Superseding Indictment and

the parties’ representations to the Court, Defendant’s Motion for the Disclosure of Grand Jury

Transcripts (Docs. 79 & 80); Motion to Dismiss the Original Indictment (Doc. 100); and Motion

to File Motion Under Seal (Doc. 103) are MOOT and therefore DISMISSED without prejudice.

       IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: February 14, 2020




                                                 -5-
